Citation Nr: 1414244	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-47 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to special monthly compensation due to the need for regular aid and attendance or being housebound as a result of service-connected disabilities.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2008, March 2009 and August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In the September 2008 rating decision, the RO denied, in relevant part, entitlement to service connection for tinnitus.  In the March 2009 rating decision, the RO denied entitlement to special monthly compensation based on the need for regular aid and attendance.  In the August 2009 rating decision, the RO denied special monthly compensation at the housebound rate.

The Veteran appeared and testified at a Board videoconference hearing held before the undersigned Veterans Law Judge in March 2013.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The issues of entitlement to increased disability ratings for service-connected disabilities of fibromyalgia (characterized as multiple symptom complex manifested by fatigue, generalized muscle pains, sleep problems, forgetfulness and chronic diarrhea as the result of undiagnosed illness) and chronic recurrent skin condition due to undiagnosed illness have been raised by the record (see statement from Veteran dated October 1, 2008).  In addition, at his hearing held in March 2013, the Veteran raised the issue of entitlement to an increased disability rating for his service-connected low back disability (characterized as dextroscoliosis L3, mild narrowing at L4-L5 disc space, and small osteophytes L1-L3) when he indicated that this disability had worsened since the previous September.  These claims for increased disability ratings have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's claims is necessary for additional development and to comply with due process considerations.

As to the Veteran's claim for special monthly compensation based either on the need for aid and attendance or due to being housebound, the Board finds that remand is warranted due to the Veteran's testimony at the March 2013 hearing that his need for aid and attendance is essentially based upon limitations caused by his low back disability and that this disability has worsened since the September (2012), to include having a magnetic resonance imaging (MRI) study just the day before the hearing.  The Veteran also testified that his VA physicians are discussing sending him to the VA Medical Center in Pittsburg to undergo surgery to place a steel rod in his back to fix it.  The Board notes that the last time the Veteran was examined for VA purposes related to this claim was September 6, 2012.  

Thus, the Board finds that the Veteran has alleged that his low back disability has worsened since his last examination.  As such, VA is required to afford him a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

The Board also finds that VA treatment records need to be updated.  The last VA treatment records in the claims file is from June 2010, almost four years ago.  As the Veteran obtains all his treatment at VA, these treatment records may be highly relevant to the Veteran's claim for special monthly compensation.  The Board further notes that the Veteran receives his treatment at the VA Medical Center in Clarksburg, West Virginia.  He did, however, indicate he may be sent to the VA Medical Center in Pittsburgh with regard to his back disability.  Thus, treatment records should be sought not just from the VA Medical Center in Clarksburg but also the one in Pittsburgh.

As for the Veteran's claim for service connection for tinnitus, the Board notes that this claim was initially denied in a September 2008 rating decision.  The Veteran submitted a statement dated October 1, 2008 in which he clearly expressed his disagreement with the denial of service connection for tinnitus.  To date, a Statement of the Case has not been issued to the Veteran as to that issue.

Consequently, the Board remands this claim for the RO to issue a Statement of the Case as to the issue of entitlement to service connection for tinnitus.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file his medical records from the VA Medical Centers in Clarksburg, West Virginia, and Pittsburgh, Pennsylvania, from July 2010 to the present.  

2.  Thereafter, schedule the Veteran for an Aid and Attendance/Housebound examination.  The examiner should review the claims file to include this remand.  

The examiner should be advised that the Veteran has service-connected disabilities to include posttraumatic stress disorder (PTSD) with secondary depressive disorder evaluated as 50 percent disabling as of December 2004 and 70 percent disabling as of September 2010; multiple symptom complex manifested by fatigue, generalized muscle pains, sleep problems, forgetfulness and chronic diarrhea as the result of undiagnosed illness (also referred to as fibromyalgia) evaluated as 40 disabling since November 1994; dextroscoliosis L3, mild narrowing at L4-L5 disc space and small osteophytes L1-L3 (also referred to as low back disability) evaluated as 20 percent disabling since July 2004; degenerative joint disease of the left knee evaluated as 20 percent since February 2008; chronic recurrent skin condition due to undiagnosed illness (also referred to as psoriasis or eczema) evaluated as 10 percent disabling since November 1994; and internal derangement of the right shoulder evaluated as 10 percent disabling as of October 2003. 

The examiner should evaluate the Veteran for the purpose of determining his need for regular aid and attendance or whether he is housebound.  The examiner should elicit from the Veteran a description of his limitations caused by his service-connected disabilities and how they affect his ability to conduct his activities of daily living.  The examiner should be advised that he/she need not consider whether the Veteran has anatomical loss of any part of the upper or lower extremities, blindness, or deafness as the medical evidence of record fails to establish the presence of any of these conditions.  If necessary to answer the following questions, the examiner should order any additional examinations specific to any of the Veteran's service-connected disabilities.

Basic Aid and Attendance - Request that the examiner answer the following specific questions in determining whether the Veteran is in need of basic aid and attendance:

a)  Is the Veteran permanently bedridden due to service-connected disabilities?  ("Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.)

b)  Is the Veteran so helpless as to be in need of regular aid and attendance of another person, which includes but is not limited to:
     1.  Inability to dress or undress himself.
     2.  Inability to keep himself ordinarily clean and presentable.
     3.  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.).  However, consideration should be given to the Veteran's report that he is unable to put on braces on his lower extremities (even if for a nonservice-connected disability) due to his service-connected low back disability.
     4.  Inability to feed himself through loss of coordination of the upper extremities or through extreme weakness.
     5.  Inability to attend to the wants of nature.
     6.  Incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.

Specifically, the examiner should address whether there is a factual need for regular aid and attendance due to the Veteran's service-connected disabilities.  The examiner should be instructed that he/she is only to consider service-connected disabilities in considering the Veteran's need for regular aid and attendance.  Nonservice-connected disabilities cannot be the basis for the need for aid and attendance.  Thus, it is important for the examiner to identify and separate the Veteran's symptoms among his various service-connected and nonservice-connected disabilities and only consider those symptoms related to service-connected disabilities and the affects they have on his functioning in determining whether he has a factual need for aid and attendance.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, the Veteran's claim for entitlement to special monthly compensation based on the need for aid and attendance or due to being housebound should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

4.  In addition, provide the Veteran with a Statement of the Case as to the issue of entitlement to service connection for tinnitus.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



